Citation Nr: 1429797	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  07-17 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed secondary to service-connected hepatitis C.

2.  Entitlement to service connection for a visual disability, to include diabetic retinopathy.


REPRESENTATION

Appellant represented by:	Stephen Bennett, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from May 1976 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of August 2006.  The appeal was previously remanded in February 2009, November 2009, and April 2011. 

In January 2009, the Veteran testified at a Travel Board Hearing before an Acting Veterans Law Judge who has since retired from the Board.  A Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal. 38 U.S.C.A § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  Accordingly, the Veteran was notified in a March 2014 letter of his right to appear at a new hearing before another Veterans Law Judge.  Later that month, he responded that he did not wish to appear at another hearing.  

The issue of entitlement to service connection for a visual disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Diabetes mellitus was first shown several years after service, and was not caused or aggravated by the Veteran's service-connected hepatitis C.  



CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active service, or caused or aggravated by service-connected disability.  38 U.S.C.A. §§ 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a letter dated in March 2006, prior to the adjudication of the claim, the RO notified the Veteran of the information necessary to substantiate the claim for service connection for diabetes mellitus, including on a secondary basis, and of his and VA's respective obligations for obtaining specified different types of evidence.  He was advised of various types of lay, medical, and employment evidence that could substantiate his service connection claim.  In addition, in April 2008, he was provided information regarding assigned ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Under the VCAA, the VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  Service treatment records have been obtained, as have identified VA and private medical records.  SSA records were obtained.  

The Veteran was afforded VA examinations in February 2007, April 2009, and March 2010.  The report of the examinations were based on a physical examination, review of the records, interview of the Veteran, and, in some cases, consultation with specialist physicians.  The examiners provided a rationale for their conclusions, and, when considered together, adequately address the matter of service connection on a secondary basis, including by aggravation.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Further, pursuant to the Board remands, and as noted above, Social Security Administration (SSA) records were obtained as were other VA and non-VA medical records and examinations.  There has now been substantial compliance with the Board's remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110 , 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).


Certain chronic diseases, such as diabetes mellitus, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).   

Service treatment records do not show diabetes mellitus during service.  According to a private medical record from J. Daugherty, M.D., dated in May 1989, diabetes mellitus had been diagnosed 6 weeks earlier.  Evidence establishing a relationship between his active service and diabetes mellitus first diagnosed 10 years later is not shown.  Service connection under the auspices of 3.303(a), 3.303(b), or 3.303(d) is not warranted, and the Veteran does not contend otherwise.  Indeed, he disputes the RO's report that diabetes mellitus was diagnosed in the 1980's, stating that it was diagnosed in 2001.  

Instead, the Veteran argues that diabetes mellitus developed secondary to his service-connected hepatitis C.  As in effect in this case, service connection may be granted on a secondary basis for disability which is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2013). 

The Veteran states that his treating physician at a VA medical center told him that his diabetes mellitus may be related to his hepatitis C.  At his hearing, he testified that the doctor said that the diabetes mellitus could be related to his hepatitis C because the Veteran's blood sugar was so difficult to control.  However, the records of VA treatment provided by that doctor do not show that he identified hepatitis C as a factor in the development or progression of the Veteran's diabetes mellitus.  

Likewise, the three examinations obtained in connection with the claim failed to identify any connection between the Veteran's hepatitis C and his diabetes mellitus.  

The first VA examination was obtained in February 2007.  Laboratory studies showed normal renal function and normal liver function tests.  A biopsy showed mild liver disease without any evidence of cirrhosis.  The Veteran had diabetes mellitus, and the examiner stated that it was his medical opinion that mild chronic hepatitis within normal liver function did not lead to type II diabetes mellitus, based on literature review, as well as discussion with an endocrinology fellow.  Diabetes typically did not develop from mild chronic hepatitis in the absence of end-stage cirrhosis, per literature review.  In a March 2007 addendum, the examiner wrote that studies had not consistently shown that diabetes results from hepatitis, and, therefore, was not related, per a staff endocrine doctor.

Another VA examination was provided in April 2009.  At that time, was noted that the Veteran had had active hepatitis while on active duty in 1978.  In 2001, the hepatitis C antibody was found to be positive.  Liver biopsy in March 2005 was consistent with chronic hepatitis without fibrosis, but with mild activity.  His liver function tests had been consistently normal, and he had not been considered for treatment of hepatitis.  He had been diagnosed with type II diabetes mellitus in 2002.  He had been started on insulin three years ago.  The examiner stated that he was not aware of any evidence that hepatitis C caused diabetes mellitus.  In any case, the Veteran's hepatitis C was very minimally active and liver function appeared to be normal.  It was unlikely that there would be any relationship between his service-connected hepatitis C and the development of type II diabetes mellitus.

On a VA examination in March 2010, it was noted that the hepatitis C condition had been fairly quiet.  Liver function tests had been normal, and liver biopsy 2005 showed minimal disease without active cirrhosis.  The Veteran complained of liver colic occurring 2 to 3 times daily that did not require treatment.  He complained of nausea and vomiting twice weekly, as well as progressive fatigue over the past six months.  The examiner noticed noted that the Veteran's diabetes had been more difficult to control in recent years.  Currently, his diabetes demonstrated poor control, with fasting blood sugar in the 300 range.  The examiner stated that the claims file was reviewed, and confirm that the diabetes had been slowly worsening over the years.  His liver function tests had been grossly normal over the years without any additional treatment needed.  It was the examiner's medical opinion that hepatitis had not aggravated the type II diabetes mellitus.  Liver function tests had been grossly normal, and he had minimal disease.  There was no evidence of liver dysfunction.  The examiner reviewed the case with an endocrine specialist with knowledge of diabetes.  She stated that the minimally active hepatitis C virus with normal liver function tests would not aggravate diabetes mellitus.  Therefore, the examiner concluded that diabetes mellitus was not aggravated by the hepatitis C virus.  His diabetes have been more difficult to control over the years, but this was a common finding in type II diabetes mellitus for many individuals.  He had basically normal liver function tests and normal liver function.  With normal liver function, the diabetes would not be aggravated.

The remainder of the medical evidence of record provides no opinion supporting the Veteran's assertion.  Consideration has been given to the Veteran's personal assertion that hepatitis C caused or aggravated his diabetes mellitus.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, since medical expertise is needed to establish a link between diabetes mellitus and hepatitis C, the matter falls outside the realm of common knowledge of a lay person.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

Although the Board readily acknowledges that Veteran is competent to report his observable symptoms, and to relate what a doctor told him, i.e., that his hepatitis C caused or aggravated diabetes mellitus, review of the claims file does not support his assertion.  As discussed above, the doctor's records do not indicate such an association, and the Veteran did not obtain a statement from the doctor, as had been advised at the hearing.  The only medical evidence of record to address the etiology of the Veteran's diabetes mellitus found that it was not caused or aggravated by hepatitis C.  

Thus, in sum, the weight of the evidence establishes that service-connected hepatitis C did not cause or aggravate diabetes mellitus.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  The preponderance of the evidence, however, is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for diabetes mellitus is denied.


REMAND

The claim for service connection for an eye disability has been developed exclusively as entitlement to service connection for diabetic retinopathy, as secondary to service-connected hepatitis C.  However, in his January 2006 claim, he claimed service connection for his vision, on the basis that he began having to wear glasses during service.  The RO denied service connection for diabetic retinopathy in August 2006, without addressing the Veteran's contentions of direct service connection.  In his notice of disagreement, he identified the issue as "vision," and in his June 2007 substantive appeal, he again reiterated his contentions concerning direct service connection.  

At his Travel Board hearing in June 2008, he said, concerning the eye claim, that he did not know how it had gotten turned around, and that he was claiming a service connection for a visual acuity disability on the basis that it was initially manifested in service.  The Board did not mention this matter in the February 2009 remand, however.  In March 2010, the Veteran tried to file a new claim for service connection for "visual acuity," clearly identifying that he was claiming based on direct service incurrence.  However, he was informed, in a March 2010 VCAA notification letter, that his claim for service connection for visual acuity could not be addressed because it was currently on appeal.  Nevertheless, appellate development has continued solely on the issue of service connection for diabetic retinopathy as secondary to hepatitis C.  

Particularly given the Veteran's multiple unsuccessful attempts to clarify the scope of his claim, the issue of service connection for a visual disability on the basis of in-service incurrence or aggravation must be considered as an aspect of the current appeal, notwithstanding the RO's failure to consider this theory of entitlement.  Roebuck v. Nicholson, 20 Vet. App. 307 (2006), (multiple theories of entitlement pertaining to the same benefit for the same disability constitute the same claim); Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (VA's duty to assist a claimant with the development of evidence extends to all applicable theories of a claim).  In this regard, the Veteran himself never limited his claim to diabetic retinopathy; all along, he has been claiming a visual disability, and the addition of a medical diagnosis concerning the issue in this case requires medical expertise.  Where a Veteran is not competent to provide a diagnosis, it is the symptoms, rather than the diagnosis, which defines the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the Veteran did not provide a diagnosis, but simply described his symptoms of diminished visual acuity.

Therefore, the expanded claim must be developed prior to an appellate decision.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with VCAA notice concerning his claim for service connection for a visual disability on the basis of direct service incurrence.  This notice should also address the elements of in-service aggravation of pre-existing disabilities, as well as refractive errors, for which service connection may not be granted.  Give the Veteran and his representative opportunity to respond with relevant arguments, information and evidence.

2.  Then, schedule the Veteran for a VA examination to determine whether he has any current eye disability which was at least as likely as not of service onset or aggravation.  Any refractive errors present currently or in service should be identified as such.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with the examination.  A complete rationale for the opinion must be provided.   

3.  After completion of the above, the claim for service connection for a visual disability should be adjudicated.  fatigue syndrome.  See 38 C.F.R. § 4.14.  If the claim is denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


